DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance 
Claims 1-15 are allowed over the prior art of record. 
Reasons for Allowance	 
3.	The following is an examiner’s statement of reasons for allowance: prior art of record do not teach or suggest the following invention:
Regarding claims 1-14, the primary reason for allowance is the inclusion of particularly the limitation of a printing apparatus including a first regulating portion provided in the container and configured to regulate, by abutting against the tray, a tilt of the tray to one direction in the widthwise direction; and a second regulating portion provided in the container and configured to regulate, by abutting against the tray, a tilt of the tray to the other direction in the widthwise direction. Applicant disclosed such tray unit improves the operability of the slide tray. It is these limitations, in combination with the rest of the limitations as claimed, that have not been taught, found or suggested by prior art of record.  
Regarding claim 15, the primary reason for allowance is the inclusion of particularly the limitation of a tray unit including a first regulating portion provided in the second tray and configured to regulate, by abutting against the first tray, a tilt of the first tray to one direction in the widthwise direction; and a second regulating portion provided in the second tray and configured to regulate, by abutting against the first tray, a tilt of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Prior Arts

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not teach the above claimed invention:
 	Aoki (US 2018/0178562) teaches printing apparatus including tray that can be retracted (figs.2-4). However, the prior art does not teach particularly the above claimed limitations.   
Asada et al. (US 2007/0182083) teaches printing apparatus including tray that can be retracted (figs.1-3). However, the prior art does not teach particularly the above claimed limitations.   
 	Connors et al. (US 2007/0003355) teaches printing apparatus including tray that can be retracted (figs.2-3). However, the prior art does not teach particularly the above claimed limitations.   

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENOK D LEGESSE/Primary Examiner, Art Unit 2853